              Case 1:21-cv-02333-VM Document 43
                                             44 Filed 08/04/21
                                                      08/05/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

MATTEL, INC.,                                               :

                                            Plaintiff,       :

                     -against-                              :    21 Civ. 2333 (VM)

THE ENTITIES DOING BUSINESS AS                              :
UNICORN ELEMENT AT THE URL
UNICORNELEMENT.NET, THE                                     :
ENTITIES DOING BUSINESS AS THE
PAYPAL MERCHANT, THE                                         :
ENTITIES DOING BUSINESS USING
THE EMAIL ADDRESS                                           :
CHRIS_WONG601@YAHOO.COM,
THE ENTITIES DOING BUSINESS                                 :                           8/5/2021
ON AMAZON.COM UNDER THE
BRAND NAME ZITA ELEMENT,                                    :
UNDER THE STORE NAME ZITA
ELEMENT, AND/OR UNDER                                       :
THE BUSINESS NAME YANG
LIUHUI, THE ENTITIES DOING                                  :
BUSINESS ON AMAZON.COM
UNDER THE BRAND NAME ECORE                                  :
FUN, UNDER THE STORE NAME
EC2TOY, AND/OR UNDER THE                                    :
BUSINESS NAME HUANG QIONG,
EMMS TRADING GMBH, ZHIJIAN LI,                              :
YANG LIUHUI, HUANG QIONG,
JOHN DOE NOS. 1-5, AND ABC                                  :
ENTITY NOS. 1-5,
                                                             :
                                         Defendants.
                                                             :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                  JUDGMENT AND PERMANENT INJUNCTION BY CONSENT

          IT IS HEREBY STIPULATED and agreed, by and between the undersigned parties,

subject to the approval of the Court, and without admitting or denying any liability:
            Case 1:21-cv-02333-VM Document 43
                                           44 Filed 08/04/21
                                                    08/05/21 Page 2 of 3




       1.        Defendants (i) the entities doing business as Unicorn Element at the URL

www.unicornelement.net, (ii) the entities doing business as the PayPal, Inc. merchant    㯤 䐣,


(iii) the entities doing business using the email address Chris_Wong601@yahoo.com, (iv) the

entities doing business on amazon.com under the brand name Zita Element, under the store name

Zita Element, and/or under the business name Yang Liuhui, (v) the entities doing business on

amazon.com under the brand name Ecore Fun, under the store name EC2Toy, and/or under the

business name Huang Qiong, (vi) Yang Liuhui, (ix) Huang Qiong, (“Defendants”), their agents,

servants, employees and attorneys, and those persons in active concert with any of them who

receive actual knowledge of this order by personal service or otherwise, be, and hereby are,

enjoined from:

       a.        Infringing, diluting or counterfeiting the BARBIE® mark of Mattel, Inc., that was

                 registered on the Principal Register of the U.S. Patent & Trademark Office as

                 U.S. Trademark Registration No. 3,287,023, for “full line of dolls, doll clothing

                 and doll accessories,” in violation of 15 U.S.C. §§ 1114, 1116(d), or 1125;

       b.        Infringing the copyright of Mattel in the BARBIE® Illustration, that was

                 registered with the U.S. Copyright Office as U.S. Copyright Registration No. VA

                 1-843-492, in violation of 17 U.S.C. §§ 106 or 501;

       c.        Infringing the CEO BARBIE® Doll Sculpture of Mattel, that was registered with

                 the U.S. Copyright Office as U.S. Copyright Registration No. VA 945-179, in

                 violation of 17 U.S.C. §§ 106 or 501;




                                                  2
            Case 1:21-cv-02333-VM Document 43
                                           44 Filed 08/04/21
                                                    08/05/21 Page 3 of 3




       2.      The order entered in this action on March 17, 2021, that restrained the transfer,

withdrawing, or accepting of any funds from any account of defendants at PayPal and Amazon

be and hereby is, vacated.

       3.      The Clerk of the Court shall return the $5,000 cash posted as security for the

March 17, 2021, order to Dunnegan & Scileppi LLC as attorneys for Mattel, Inc.

       4.      The claims in this action shall be, and hereby are, dismissed without prejudice and

without costs, except the Court shall retain jurisdiction to enforce this judgment and permanent

injunction.

Dated: New York, New York
       July 27, 2021
                                                     DUNNEGAN & SCILEPPI LLC


                                                     By_________________________
                                                        William Dunnegan (WD0316)
                                                        wd@dunnegan.com
                                                     Attorneys for Plaintiffs
                                                     437 Madison Avenue, 24th Floor
                                                     New York, New York 10022
                                                     (212) 332-8300

                                                     GLACIER LAW PLLC


                                                     By_____________________
                                                       Robin Cheng
                                                       Robin.Cheng@glacier.law
                                                     200 Park Avenue, Suite 1703
                                                     New York, New York 10166
                                                     (332) 208-8882

SO ORDERED.
August 5, 2021. New York, New York


__
 ___
   ____
      _
      _____
         __
         ____
            ____    ___
______________________ _ ______
                             __
                             __
         U
         U.
         U.S.
           .S
            S..D
               D..JJ..
         U.S.D.J.

                                                 3
